Exhibit 10.1




SPLIT-OFF AGREEMENT




This SPLIT-OFF AGREEMENT, dated as of December 6, 2013 (this “Agreement”), is
entered into by and among Symbid Corp., a Nevada corporation (“Seller”), Symbid
Split Corp., a Nevada corporation (“Split-Off Subsidiary”), and Holli Morris
(“Buyer”).




R E C I T A L S:




WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Split-Off Subsidiary; Split-Off Subsidiary is a wholly-owned subsidiary of
Seller which will acquire the business assets and liabilities previously held by
Seller; and Seller has no other businesses or operations prior to the Share
Exchange (as defined herein);




WHEREAS, immediately following the consummation of the transactions contemplated
pursuant to this Agreement, Seller, Symbid Holding B.V. (“Symbid”), a privately
held besloten vennootschap organized under the laws of The Netherlands, and the
shareholders of Symbid, will consummate the transactions contemplated pursuant
to a Share Exchange Agreement (the “Share Exchange Agreement”) pursuant to which
the equity holders of Symbid will receive securities of Seller in exchange for
their equity interests in Symbid;




WHEREAS, the execution and delivery of this Agreement is required by Symbid as a
condition to its execution of the Share Exchange Agreement and the consummation
of the assignment, assumption, purchase and sale transactions contemplated by
this Agreement is also a condition to the completion of the Share Exchange
pursuant to the Share Exchange Agreement, and Seller has represented to Symbid
and the Symbid shareholders in the Share Exchange Agreement that the
transactions contemplated by this Agreement will be consummated prior to or in
conjunction with the closing of the Share Exchange, and Symbid and the Symbid
shareholders relied on such representation in entering into the Share Exchange
Agreement;




WHEREAS, Buyer desires to purchase the Shares (as defined in Section 2.1) from
Seller, and to assume, as between Seller and Buyer, all responsibility for any
debts, obligations and liabilities of Seller and Split-Off Subsidiary, on the
terms and subject to the conditions specified in this Agreement; and




WHEREAS, Seller desires to sell and transfer the Shares to Buyer, on the terms
and subject to the conditions specified in this Agreement;




NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:




I.

ASSIGNMENT AND ASSUMPTION OF SELLER’S ASSETS AND LIABILITIES.




Subject to the terms and conditions provided below:




1.1

Assignment of Assets.  Seller hereby contributes, assigns, conveys and transfers
to Split-Off Subsidiary, and Split-Off Subsidiary hereby receives, acquires and
accepts, all assets and properties of Seller existing immediately prior to the
Closing (as defined herein) , including but not limited to the following:




(a)

all pre-Share Exchange cash and cash equivalents;




(b)

all pre-Share Exchange accounts receivable;




(c)

all pre-Share Exchange inventories of raw materials, work in process, parts,
supplies and finished products;





 




--------------------------------------------------------------------------------










(d)

all of Seller’s pre-Share Exchange rights, title and interests in, to and under
all contracts, agreements, leases, licenses (including software licenses),
supply agreements, consulting agreements, commitments, purchase orders, customer
orders and work orders, and including all of Seller’s rights thereunder to use
and possess equipment provided by third parties, and all representations,
warranties, covenants and guarantees related to the foregoing (provided that to
the extent any of the foregoing or any claim or right or benefit arising
thereunder or resulting therefrom is not assignable by its terms, or the
assignment thereof shall require the consent or approval of another party
thereto, this Agreement shall not constitute an assignment thereof if an
attempted assignment would be in violation of the terms thereof or if such
consent is not obtained prior to the Closing, and in lieu thereof Seller shall
reasonably cooperate with Split-Off Subsidiary in any reasonable arrangement
designed to provide Split-Off Subsidiary the benefits thereunder or any claim or
right arising thereunder);




(e)

all pre-Share Exchange intellectual property, including but not limited to
issued patents, patent applications (whether or not patents are issued thereon
and whether modified, withdrawn or resubmitted), unpatented inventions, product
designs, copyrights (whether registered or unregistered), know-how, technology,
trade secrets, technical information, notebooks, drawings, software, computer
coding (both object and source) and all documentation, manuals and drawings
related thereto, trademarks or service marks and applications therefor,
unregistered trademarks or service marks, trade names, logos and icons and all
rights to sue or recover for the infringement or misappropriation thereof;




(f)

all pre-Share Exchange fixed assets, including but not limited to the machinery,
equipment, furniture, vehicles, office equipment and other tangible personal
property owned or leased by Seller;




(g)

all pre-Share Exchange customer lists, business records, customer records and
files, customer financial records, and all other files and information related
to customers, all customer proposals, all open service agreements with customers
and all uncompleted customer contracts and agreements;




(h)

to the extent legally assignable, all pre-Share Exchange licenses, permits,
certificates, approvals and authorizations issued by Governmental Entities and
necessary to own, lease or operate the assets and properties of Seller and to
conduct Seller’s business as it is presently conducted; and




(i)

all pre-Share Exchange real property or interests therein.




all of the foregoing being referred to herein as the “Assigned Assets.”  




1.2

Assignment and Assumption of Liabilities. Seller hereby assigns to Split-Off
Subsidiary, and Split-Off Subsidiary hereby assumes and agrees to pay, honor and
discharge all debts, adverse claims, liabilities, judgments and obligations of
Seller existing as of the Closing, whether accrued, contingent or otherwise and
whether known or unknown, including those arising under any law (including the
common law) or any rule or regulation of any Governmental Entity or imposed by
any court or any arbitrator in a binding arbitration resulting from, arising out
of or relating to the assets, activities, financings, offerings, operations,
actions or omissions of Seller, or products manufactured or sold thereby or
services provided thereby, or under contracts, agreements (whether written or
oral), leases, commitments or undertakings thereof, but excluding in all cases
the obligations of Seller under the Transaction Documentation (all of the
foregoing being referred to herein as the “Assigned Liabilities”).




The assignment and assumption of Seller’s assets and liabilities provided for in
this Article I is referred to as the “Assignment.”





--------------------------------------------------------------------------------










II.

PURCHASE AND SALE OF STOCK.




2.1

Purchased Shares.  Subject to the terms and conditions provided below, Seller
shall sell and transfer to Buyer and Buyer shall purchase from Seller, on the
Closing Date (as defined in Section 3.1), all of the issued and outstanding
shares of capital stock of Split-Off Subsidiary (the “Shares”).




2.2

Purchase Price.  The purchase price for the Shares shall be the transfer and
delivery by Buyer to Seller of the type and number of shares of common stock and
other securities of Seller that Buyer owns (the “Purchase Price Securities”), as
set forth in Exhibit A attached hereto, deliverable as provided in Section 3.3.
 




III.

CLOSING.




3.1

Closing.  The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place as soon as practicable following the execution of
this Agreement; provided, however, that the Closing must occur in conjunction
with the closing of the Share Exchange. The date on which the Closing occurs
shall be referred to herein as the “Closing Date.”




3.2

Transfer of Shares.  At the Closing, Seller shall deliver to Buyer certificates
representing the Shares purchased by Buyer, duly endorsed to Buyer or as
directed by Buyer, which delivery shall vest Buyer with good and marketable
title to such Shares, free and clear of all liens, encumbrances and adverse
claims or interests.




3.3

Payment of Purchase Price.  At the Closing, Buyer shall deliver to Seller a
certificate or certificates representing Buyer’s Purchase Price Securities duly
endorsed to Seller, together with a Stock Power with Signature Guaranteed, which
delivery shall vest Seller with good and marketable title to the Purchase Price
Securities, free and clear of all liens, encumbrances and adverse claims or
interests.




3.4

Transfer of Records.  On or before the Closing, Seller shall transfer to
Split-Off Subsidiary all existing corporate books and records in Seller’s
possession relating to Split-Off Subsidiary and its business, including but not
limited to all agreements, litigation files, real estate files, personnel files
and filings with governmental agencies; provided, however, when any such
documents relate to both Seller and Split-Off Subsidiary, only copies of such
documents need be furnished. On or before the Closing, Buyer and Split-Off
Subsidiary shall transfer to Seller all existing corporate books and records in
the possession of Buyer or Split-Off Subsidiary relating to Seller, including
but not limited to all corporate minute books, stock ledgers, certificates and
corporate seals of Seller and all agreements, litigation files, real property
files, personnel files and filings with governmental agencies; provided,
however, when any such documents relate to both Seller and Split-Off Subsidiary
or its business, only copies of such documents need be furnished.




3.5

Instruments of Assignment. At the Closing, Seller and Split-Off Subsidiary shall
deliver to each other such instruments providing for the Assignment as the other
may reasonably request (the “Instruments of Assignment”).




IV.

BUYER’S REPRESENTATIONS AND WARRANTIES.  Buyer represents and warrants that:




4.1

Capacity and Enforceability.  Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents constitute valid and binding agreements of Buyer,
enforceable in accordance with their terms.




4.2

Compliance.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party or by which Buyer is bound.





--------------------------------------------------------------------------------










4.3

Purchase for Investment.  Buyer is financially able to bear the economic risks
of acquiring the Shares and the other transactions contemplated hereby, and has
no need for liquidity in their investment in the Shares. Buyer has such
knowledge and experience in financial and business matters in general, and with
respect to businesses of a nature similar to the business of Split-Off
Subsidiary (after giving effect to the Assignment), so as to be capable of
evaluating the merits and risks of, and making an informed business decision
with regard to, the acquisition of the Shares and the other transactions
contemplated hereby. Buyer is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act. Buyer is acquiring the Shares
solely for his own account and not with a view to or for resale in connection
with any distribution or public offering thereof, within the meaning of any
applicable securities laws and regulations, unless such distribution or offering
is registered under the Securities Act of 1933, as amended (the “Securities
Act”), or an exemption from such registration is available. Buyer has (i)
received all the information he has deemed necessary to make an informed
decision with respect to the acquisition of the Shares and the other
transactions contemplated hereby; (ii) had an opportunity to make such
investigation as they have desired pertaining to Split-Off Subsidiary (after
giving effect to the Assignment) and the acquisition of an interest therein and
the other transactions contemplated hereby, and to verify the information which
is, and has been, made available to him; and (iii) had the opportunity to ask
questions of Seller concerning Split-Off Subsidiary (after giving effect to the
Assignment). Buyer acknowledges that due to their affiliation with Seller and
Split-Off Subsidiary that they have actual knowledge of the business, operations
and financial affairs of Split-Off Subsidiary (after giving effect to the
Assignment). Buyer has received no public solicitation or advertisement with
respect to the offer or sale of the Shares. Buyer realizes that the Shares are
“restricted securities” as that term is defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Securities Act, the resale of the
Shares is restricted by federal and state securities laws and, accordingly, the
Shares must be held indefinitely unless their resale is subsequently registered
under the Securities Act or an exemption from such registration is available for
their resale. Buyer understands that any resale of the Shares by him must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for Split-Off
Subsidiary at the time, create an exemption or otherwise do not require
registration under the Securities Act (or applicable state securities laws).
Buyer acknowledges and consents that certificates now or hereafter issued for
the Shares will bear a legend substantially as follows:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.




Buyer understands that the Shares are being sold to him pursuant to the
exemption from registration contained in Section 4( a)( 1) of the Securities Act
and that Seller is relying upon the representations made herein as one of the
bases for claiming the Section 4 (a) (1) exemption.




4.4

Liabilities.  Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of Split-Off Subsidiary or its business or
activities, and there are no outstanding guaranties, performance or payment
bonds, letters of credit or other contingent contractual obligations that have
been undertaken by Seller directly or indirectly in relation to Split-Off
Subsidiary or its business and that may survive the Closing.





--------------------------------------------------------------------------------










4.5

Title to Purchase Price Securities.  Buyer is the sole record and beneficial
owner of the Purchase Price Securities. At Closing, Buyer will have good and
marketable title to the Purchase Price Securities, which Purchase Price
Securities are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, interests, liens and encumbrances, and any
restrictions or limitations prohibiting or restricting transfer to Seller,
except for restrictions on transfer as contemplated by applicable securities
laws.




V.

SELLER’S AND SUBSIDIARY’S REPRESENTATIONS AND WARRANTIES.  Seller and Split-Off
Subsidiary, jointly and severally, represent and warrant to Buyer that:




5.1

Organization and Good Standing.  Each of Seller and Split-Off Subsidiary is a
corporation duly incorporated, validly existing, and in good standing under the
laws of their respective states of incorporation.




5.2

Authority and Enforceability.  The execution and delivery of this Agreement and
the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute valid and binding agreements of Seller enforceable in accordance with
their terms.




5.3

Title to Shares.  Seller is the sole record and beneficial owner of the Shares.
 At Closing, Seller will have good and marketable title to the Shares, which
Shares are, and at the Closing will be, free and clear of all options, warrants,
pledges, claims, liens and encumbrances, and any restrictions or limitations
prohibiting or restricting transfer to Buyer, except for restrictions on
transfer as contemplated by Section 4.3 above.  The Shares constitute all of the
issued and outstanding shares of capital stock of Split-Off Subsidiary.




5.4

WARN Act.  Split-Off Subsidiary does not have a sufficient number of employees
to make it subject to the Worker Adjustment and Retraining Notification Act.




5.5

Representations in Share Exchange Agreement.  Split-Off Subsidiary represents
and warrants that all of the representations and warranties by Seller, insofar
as they relate to Split-Off Subsidiary, contained in the Share Exchange
Agreement are true and correct.




VI.

OBLIGATIONS OF BUYER PENDING CLOSING.  Buyer covenants and agrees that between
the date hereof and the Closing:




6.1

Not Impair Performance.  Buyer shall not take any intentional action that would
cause the conditions upon the obligations of the parties hereto to effect the
transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VII.




6.2

Assist Performance.  Buyer shall exercise his reasonable best efforts to cause
to be fulfilled those conditions precedent to Seller’s obligations to consummate
the transactions contemplated hereby which are dependent upon actions of Buyer
and to make and/or obtain any necessary filings and consents in order to
consummate the sale transaction contemplated by this Agreement.




6.3

Business as Usual.  Buyer shall not take or omit to take any action that results
in Seller incurring any liability or obligation prior to or in connection with
the Closing.








--------------------------------------------------------------------------------










VII.

OBLIGATIONS OF SELLER PENDING CLOSING.  Seller covenants and agrees that between
the date hereof and the Closing:




7.1

Business as Usual.  Split-Off Subsidiary shall operate and Seller shall cause
Split-Off Subsidiary to operate in accordance with past practices and shall use
best efforts to preserve its goodwill and the goodwill of its employees,
customers and others having business dealings with Split-Off Subsidiary. Without
limiting the generality of the foregoing, from the date of this Agreement until
the Closing Date, Split-Off Subsidiary shall preserve and maintain Split-Off
Subsidiary’s assets in their current operating condition and repair, ordinary
wear and tear excepted. From the date of this Agreement until the Closing Date,
Split-Off Subsidiary shall not (i) amend, terminate or surrender any material
franchise, license, contract or real property interest, or (ii) sell or dispose
of any of its assets except in the ordinary course of business.




7.2

Not Impair Performance.  Seller shall not take any intentional action that would
cause the conditions upon the obligations of the parties hereto to effect the
transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Buyer to satisfy her obligations as provided in Article VI.




7.3

Assist Performance.  Seller shall exercise its reasonable best efforts to cause
to be fulfilled those conditions precedent to Buyer’s obligations to consummate
the transactions contemplated hereby which are dependent upon the actions of
Seller and to work with Buyer to make and/or obtain any necessary filings and
consents. Seller shall cause Split-Off Subsidiary to comply with its obligations
under this Agreement.




VIII.

SELLER’S AND SPLIT-OFF SUBSIDIARY’S CONDITIONS PRECEDENT TO CLOSING.  The
obligations of Seller and Split-Off Subsidiary to close the transactions
contemplated by this Agreement are subject to the satisfaction at or prior to
the Closing of each of the following conditions precedent (any or all of which
may be waived by Seller and Symbid in writing):




8.1

Representations and Warranties; Performance.  All representations and warranties
of Buyer contained in this Agreement shall have been true and correct, in all
material respects, when made and shall be true and correct, in all material
respects, at and as of the Closing, with the same effect as though such
representations and warranties were made at and as of the Closing. Buyer shall
have performed and complied with all covenants and agreements and satisfied all
conditions, in all material respects, required by this Agreement to be performed
or complied with or satisfied by Buyer at or prior to the Closing.




8.2

Additional Documents.  Buyer shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.




8.3

Release by Split-Off Subsidiary.  At the Closing, Split-Off Subsidiary shall
execute and deliver to Seller a general release which in substance and effect
releases Seller and Symbid from any and all liabilities and obligations that
Seller and Symbid may owe to Split-Off Subsidiary in any capacity, and from any
and all claims that Split-Off Subsidiary may have against Seller, Symbid or
their respective managers, members, officers, directors, stockholders, employees
and agents (other than those arising pursuant to this Agreement or any document
delivered in connection with this Agreement).




IX.

BUYER’S CONDITIONS PRECEDENT TO CLOSING.  The obligation of Buyer to close the
transactions contemplated by this Agreement is subject to the satisfaction at or
prior to the Closing of each of the following conditions precedent (any and all
of which may be waived by Buyer in writing):




9.1

Representations and Warranties; Performance.  All representations and warranties
of Seller and Split-Off Subsidiary contained in this Agreement shall have been
true and correct, in all material respects, when made and shall be true and
correct, in all material respects, at and as of the Closing with the same effect
as though such representations and warranties were made at and as of the
Closing. Seller and Split-Off Subsidiary shall have performed and complied with
all covenants and agreements and satisfied all conditions, in all material
respects, required by this Agreement to be performed or complied with or
satisfied by them at or prior to the Closing.





--------------------------------------------------------------------------------










X.

OTHER AGREEMENTS.




10.1

Expenses.  Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.




10.2

Confidentiality.  Buyer shall not make any public announcements concerning this
transaction without the prior written agreement of Symbid, other than as may be
required by applicable law or judicial process. If for any reason the
transactions contemplated hereby are not consummated, then Buyer shall return
any information received by Buyer from Seller or Split-Off Subsidiary, and Buyer
shall cause all confidential information obtained by Buyer concerning Split-Off
Subsidiary and its business to be treated as such.




10.3

Brokers’ Fees.  In connection with the transaction specifically contemplated by
this Agreement, no party to this Agreement has employed the services of a broker
and each agrees to indemnify the other against all claims of any third parties
for fees and commissions of any brokers claiming a fee or commission related to
the transactions contemplated hereby.




10.4

Access to Information Post-Closing; Cooperation.




(a)

Following the Closing, Buyer and Split-Off Subsidiary shall afford to Seller and
its authorized accountants, counsel and other designated representatives,
reasonable access (and including using reasonable efforts to give access to
persons or firms possessing information) and duplicating rights during normal
business hours to allow records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) within the
possession or control of Buyer or Split-Off Subsidiary insofar as such access is
reasonably required by Seller. Information may be requested under this Section
10.4(a) for, without limitation, audit, accounting, claims, litigation and tax
purposes, as well as for purposes of fulfilling disclosure and reporting
obligations and performing this Agreement and the transactions contemplated
hereby. No files, books or records of Split-Off Subsidiary existing at the
Closing Date shall be destroyed by Buyer or Split-Off Subsidiary after Closing
but prior to the expiration of any period during which such files, books or
records are required to be maintained and preserved by applicable law without
giving Seller at least 30 days’ prior written notice, during which time Seller
shall have the right to examine and to remove any such files, books and records
prior to their destruction.




(b)

Following the Closing, Seller shall afford to Split-Off Subsidiary and its
authorized accountants, counsel and other designated representatives reasonable
access (including using reasonable efforts to give access to persons or firms
possessing information) duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
Split-Off Subsidiary. Information may be requested under this Section 10.4(b)
for, without limitation, audit, accounting, claims, litigation and tax purposes
as well as for purposes of fulfilling disclosure and reporting obligations and
for performing this Agreement and the transactions contemplated hereby. No
files, books or records of Split-Off Subsidiary existing at the Closing Date
shall be destroyed by Seller after Closing but prior to the expiration of any
period during which such files, books or records are required to be maintained
and preserved by applicable law without giving Buyer at least 30 days prior
written notice, during which time Buyer shall have the right to examine and to
remove any such files, books and records prior to their destruction.




(c)

At all times following the Closing, Seller, Buyer and Split-Off Subsidiary shall
use their reasonable efforts to make available to the other party on written
request, the current and former officers, directors, employees and agents of
Seller or Split-Off Subsidiary for any of the purposes set forth in Section
10.4(a) or (b) above or as witnesses to the extent that such persons may
reasonably be required in connection with any legal, administrative or other
proceedings in which Seller or Split-Off Subsidiary may from time to be
involved.




(d)

The party to whom any Information or witnesses are provided under this Section
10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.





--------------------------------------------------------------------------------










(e)

Seller, Buyer, Split-Off Subsidiary and their respective employees and agents
shall each hold in strict confidence all Information concerning the other party
in their possession or furnished by the other or the other’s representative
pursuant to this Agreement with the same degree of care as such party utilizes
as to such party’s own confidential information (except to the extent that such
Information is (i) in the public domain through no fault of such party or (ii)
later lawfully acquired from any other source by such party), and each party
shall not release or disclose such Information to any other person, except such
party’s auditors, attorneys, financial advisors, bankers, other consultants and
advisors or persons with whom such party has a valid obligation to disclose such
Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.




(f)

Seller, Buyer and Split-Off Subsidiary shall each use their best efforts to
forward promptly to the other party all notices, claims, correspondence and
other materials which are received and determined to pertain to the other party.




10.5

Guarantees, Surety Bonds and Letter of Credit Obligations.  In the event that
Seller is obligated for any debts, obligations or liabilities of Split-Off
Subsidiary by virtue of any outstanding guarantee, performance or surety bond or
letter of credit provided or arranged by Seller on or prior to the Closing Date,
Buyer and Split-Off Subsidiary shall cause to be issued replacements of such
bonds, letters of credit and guarantees and to obtain any amendments, novations,
releases and approvals necessary to release and discharge fully Seller from any
liability thereunder following the Closing. Buyer and Split-Off Subsidiary,
jointly and severally, shall be responsible for, and shall indemnify, hold
harmless and defend Seller from and against, any costs or losses incurred by
Seller arising from such bonds, letters of credits and guarantees and any
liabilities arising therefrom and shall reimburse Seller for any payments that
Seller may be required to pay pursuant to enforcement of its obligations
relating to such bonds, letters of credit and guarantees.




10.6

Filings and Consents.  Buyer, at his risk, shall determine what, if any, filings
and consents must be made and/or obtained prior to Closing to consummate the
purchase and sale of the Shares. Buyer shall indemnify the Seller Indemnified
Parties (as defined in Section 12.1 below) against any Losses (as defined in
Section 12.1 below) incurred by such Seller Indemnified Parties by virtue of the
failure to make and/or obtain any such filings or consents. Recognizing that the
failure to make and/or obtain any filings or consents may cause Seller to incur
Losses or otherwise adversely affect Seller, Buyer and Split-Off Subsidiary
confirm that the provisions of this Section 10.6 will not limit Seller’s right
to treat such failure as the failure of a condition precedent to Seller’s
obligation to close pursuant to Article VIII above.




10.7

Insurance.  Buyer acknowledges that on the Closing Date, effective as of the
Closing, any insurance coverage and bonds provided by Seller for Split-Off
Subsidiary, and all certificates of insurance evidencing that Split-Off
Subsidiary maintains any required insurance by virtue of insurance provided by
Seller, will terminate with respect to any insured damages resulting from
matters occurring subsequent to Closing.




10.8

Agreements Regarding Taxes.




(a)

Tax Sharing Agreements.  Any tax sharing agreement between Seller and Split-Off
Subsidiary is terminated as of the Closing Date and will have no further effect
for any taxable year (whether the current year, a future year or a past year).





--------------------------------------------------------------------------------










(b)

Returns for Periods Through the Closing Date.  Seller will include the income
and loss of Split-Off Subsidiary (including any deferred income triggered into
income by Reg. §1.1502-13 and any excess loss accounts taken into income under
Reg. §1.1502-19) on Seller’s consolidated federal income tax returns for all
periods through the Closing Date and pay any federal income taxes attributable
to such income. Seller and Split-Off Subsidiary agree to allocate income, gain,
loss, deductions and credits between the period up to Closing (the “Pre-Closing
Period”) and the period after Closing (the “Post-Closing Period”) based on a
closing of the books of Split-Off Subsidiary, and both Seller and Split-Off
Subsidiary agree not to make an election under Reg. §1.1502-76(b)(2)(ii) to
ratably allocate the year’s items of income, gain, loss, deduction and credit.
Seller, Split-Off Subsidiary and Buyer agrees to report all transactions not in
the ordinary course of business occurring on the Closing Date after Buyer’s
purchase of the Shares on Split-Off Subsidiary’s tax returns to the extent
permitted by Reg. §1.1502-76(b)(1)(ii)(B). Buyer agrees to indemnify Seller for
any additional tax owed by Seller (including tax owned by Seller due to this
indemnification payment) resulting from any transaction engaged in by Split-Off
Subsidiary during the Pre-Closing Period or on the Closing Date after Buyer’s
purchase of the Shares. Split-Off Subsidiary will furnish tax information to
Seller for inclusion in Seller’s consolidated federal income tax return for the
period which includes the Closing Date in accordance with Split-Off Subsidiary’s
past custom and practice.




(c)

Audits.  Seller will allow Split-Off Subsidiary and its counsel to participate ,
at Split-Off Subsidiary’s sole expense , in any audits of Seller’s consolidated
federal income tax returns to the extent that such audit raises issues that
relate to and increase the tax liability of Split-Off Subsidiary. Seller shall
have the absolute right, in its sole discretion, to engage professionals and
direct the representation of Seller in connection with any such audit and the
resolution thereof, without receiving the consent of Buyer or Split-Off
Subsidiary or any other party acting on behalf of Buyer or Split-Off Subsidiary,
provided that Seller will not settle any such audit in a manner which would
materially adversely affect Split-Off Subsidiary after the Closing Date unless
such settlement would be reasonable in the case of a person that owned Split-Off
Subsidiary both before and after the Closing Date, or unless the Split-Off
Subsidiary consents, such consent not to be unreasonably withheld. In the event
that after Closing any tax authority informs Buyer or Split-Off Subsidiary of
any notice of proposed audit, claim, assessment or other dispute concerning an
amount of taxes which pertain to Seller, or to Split-Off Subsidiary during the
period prior to Closing, Buyer or Split-Off Subsidiary must promptly notify
Seller of the same within 15 calendar days of the date of the notice from the
tax authority. In the event Buyer or Split-Off Subsidiary does not notify Seller
within such 15 day period, Buyer and Split-Off Subsidiary, jointly and
severally, will indemnify Seller for any incremental interest, penalty or other
assessments resulting from the delay in giving notice. To the extent of any
conflict or inconsistency, the provisions of this Section 10.8 shall control
over the provisions of Section 12.2 below.




(d)

Cooperation on Tax Matters.  Buyer, Seller and Split-Off Subsidiary shall
cooperate fully, as and to the extent reasonably requested by any party, in
connection with the filing of tax returns pursuant to this Section and any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Split-Off Subsidiary shall (i) retain all books and
records with respect to tax matters pertinent to Split-Off Subsidiary relating
to any taxable period beginning before the Closing Date until the expiration of
the statute of limitations (and, to the extent notified by Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii)
give Seller reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if Seller so requests, Buyer agrees
to cause Split-Off Subsidiary to allow Seller to take possession of such books
and records.





--------------------------------------------------------------------------------










10.9

ERISA.  Effective as of the Closing Date, Split-Off Subsidiary shall terminate
its participation in, and withdraw from, any employee benefit plans sponsored by
Seller, and Seller and Buyer shall cooperate fully in such termination and
withdrawal. Without limitation, Split-Off Subsidiary shall be solely responsible
for (i) all liabilities under those employee benefit plans notwithstanding any
status as an employee benefit plan sponsored by Seller, and (ii) all liabilities
for the payment of vacation pay, severance benefits, and similar obligations,
including, without limitation, amounts which are accrued but unpaid as of the
Closing Date with respect thereto. Buyer and Split-Off Subsidiary acknowledge
that Split-Off Subsidiary is solely responsible for providing continuation
health coverage, as required under the Consolidated Omnibus Reconciliation Act
of 1985, as amended (“COBRA”), to each person, if any, participating in an
employee benefit plan subject to COBRA with respect to such employee benefit
plan as of the Closing Date, including, without limitation, any person whose
employment with Split-Off Subsidiary is terminated after the Closing Date.




XI.

TERMINATION.  This Agreement may be terminated at, or at any time prior to, the
Closing by mutual written consent of Seller, Buyer and Symbid.




If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.




XII.

INDEMNIFICATION.




12.1

Indemnification by Buyer.  Buyer covenants and agrees to indemnify, defend,
protect and hold harmless Seller and Symbid, and their respective officers,
directors, employees, stockholders, agents, representatives and Affiliates
(collectively, the “Seller Indemnified Parties”) at all times from and after the
date of this Agreement from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement (including any other
agreement of Buyer to indemnify set forth in this Agreement) on the part of
Buyer under this Agreement, (iii) any Assigned Asset or Assigned Liability or
any other debt, liability or obligation of Split-Off Subsidiary, (iv) the
conduct and operations, whether before or after Closing, of (A) the business of
Seller pertaining to the Assigned Assets and Assigned Liabilities or (B) the
business of Split-Off Subsidiary, (v) claims asserted, whether before or after
Closing, (A) against Split-Off Subsidiary or (B) pertaining to the Assigned
Assets and Assigned Liabilities, or (vi) any federal or state income tax payable
by Seller or Symbid and attributable to the transactions contemplated by this
Agreement.





--------------------------------------------------------------------------------










12.2

Third Party Claims.




(a)

Defense.  If any claim or liability (a “Third-Party Claim”) should be asserted
against any of the Seller Indemnified Parties (the “Indemnitee”) by a third
party after the Closing for which Buyer has an indemnification obligation under
the terms of Section 12.1, then the Indemnitee shall notify Buyer (the
“Indemnitor”) within 20 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim in connection therewith and to conduct any
proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and any decision to settle such Third-Party Claim, and shall be
responsible for any expenses of the Indemnitee in connection with the defense of
such Third-Party Claim so long as the Indemnitor continues such defense until
the final resolution of such Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim the defense of which has been assumed by the Indemnitor.
 Except as provided on subsection (b) below, both the Indemnitor and the
Indemnitee must approve any settlement of a Third-Party Claim. A failure by the
Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from any
indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.




(b)

Failure to Defend.  If the Indemnitor shall not agree to assume the defense of
any Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third-Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate. The Indemnitor shall promptly reimburse
the Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.




12.3

Non-Third-Party Claims.  Upon discovery of any claim for which Buyer has an
indemnification obligation under the terms of Section 12.1 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.




12.4

Survival.  Except as otherwise provided in this Section 12.4, all
representations and warranties made by Buyer, Split-Off Subsidiary and Seller in
connection with this Agreement shall survive the Closing. Anything in this
Agreement to the contrary notwithstanding, the liability of the Indemnitor under
this Article XII shall terminate on the third (3rd) anniversary of the Closing
Date, except with respect to (a) liability for any item as to which, prior to
the third (3rd) anniversary of the Closing Date, any Indemnitee shall have
asserted a Claim in writing, which Claim shall identify its basis with
reasonable specificity, in which case the liability for such Claim shall
continue until it shall have been finally settled, decided or adjudicated, (b)
liability of any party for Losses for which such party has an indemnification
obligation, incurred as a result of such party’s breach of any covenant or
agreement to be performed by such party after the Closing, (c) liability of
Buyer for Losses incurred by a Seller Indemnified Party due to breaches of their
representations and warranties in Article IV of this Agreement, and (d)
liability of Buyer for Losses arising out of Third-Party Claims for which Buyer
has an indemnification obligation, which liability shall survive until the
statute of limitation applicable to any third party’s right to assert a
Third-Party Claim bars assertion of such claim.





--------------------------------------------------------------------------------










XIII.

MISCELLANEOUS.




13.1

Definitions.  Capitalized terms used herein without definition have the meanings
ascribed to them in the Share Exchange Agreement.




13.2

Notices.  All notices and communications required or permitted hereunder shall
be in writing and deemed given when received by means of the United States mail,
addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:




(a)

If to Seller, addressed to:

Symbid Corp.

Van Vollenhovenstraat 56A

3016 BK Rotterdam

The Netherlands

Attn:  Korstiaan Zandvliet, CEO




With a copy to (which shall not constitute notice hereunder):




Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Scott Rapfogel, Esq.

Facsimile:  212.400.6901




(b)

If to Buyer or Split-Off Subsidiary, addressed to:

Holli Morris

6409 E. Nisbet Road

Scottsdale, AZ  85254




With a copy to (which shall not constitute notice hereunder):




Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attention:  Scott Rapfogel, Esq.

Facsimile:  212.400.6901




or to such other address as any party hereto shall specify pursuant to this
Section 13.2 from time to time.




13.3

Exercise of Rights and Remedies.  Except as otherwise provided herein, no delay
of or omission in the exercise of any right, power or remedy accruing to any
party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.




13.4

Time.  Time is of the essence with respect to this Agreement.




13.5

Reformation and Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, it shall, to the extent possible, be modified
in such manner as to be valid, legal and enforceable but so as to most nearly
retain the intent of the parties, and if such modification is not possible, such
provision shall be severed from this Agreement, and in either case the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby.





--------------------------------------------------------------------------------










13.6

Further Acts and Assurances.  From and after the Closing, Seller, Buyer and
Split-Off Subsidiary agree that each will act in a manner supporting compliance,
including compliance by its Affiliates, with all of its obligations under this
Agreement and, from time to time, shall, at the request of another party hereto,
and without further consideration, cause the execution and delivery of such
other instruments of conveyance, transfer, assignment or assumption and take
such other action or execute such other documents as such party may reasonably
request in order more effectively to convey, transfer to and vest in Buyer, and
to put Split-Off Subsidiary in possession of, all Assigned Assets and Assigned
Liabilities, and to convey, transfer to and vest in Seller and Buyer, and to
them in possession of, the Purchase Price Securities and the Shares
(respectively), and, in the case of any contracts and rights that cannot be
effectively transferred without the consent or approval of other Persons that is
unobtainable, to use its best reasonable efforts to ensure that Split-Off
Subsidiary receives the benefits thereof to the maximum extent permissible in
accordance with applicable law or other applicable restrictions, and shall
perform such other acts which may be reasonably necessary to effectuate the
purposes of this Agreement.




13.7

Entire Agreement; Amendments.  This Agreement contains the entire understanding
of the parties relating to the subject matter contained herein. This Agreement
cannot be amended or changed except through a written instrument signed by all
of the parties hereto and by Symbid. No provisions of this Agreement or any
rights hereunder may be waived by any party without the prior written consent of
Symbid.




13.8

Assignment.  No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.




13.9

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts or choice of laws thereof.




13.10

Counterparts.  This Agreement may be executed in one or more counterparts, with
the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.




13.11

Section Headings and Gender.  The Section headings used herein are inserted for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter, and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.




13.12

Third-Party Beneficiary.  Each of Seller, Buyer and Split-Off Subsidiary
acknowledges and agrees that this Agreement is entered into for the express
benefit of Symbid and the shareholders of Symbid, and that Symbid is relying
hereon and on the consummation of the transactions contemplated by this
Agreement in entering into and performing its obligations under the Share
Exchange Agreement, and that Symbid shall be in all respects entitled to the
benefit hereof and to enforce this Agreement as a result of any breach hereof.




13.13

Specific Performance; Remedies.  Each of Seller, Buyer and Split-Off Subsidiary
acknowledge and agree that Symbid would be damaged irreparably if any provision
of this Agreement is not performed in accordance with its specific terms or is
otherwise breached. Accordingly, each of Seller, Buyer and Split-Off Subsidiary
agrees that Symbid will be entitled to seek an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its terms and provisions in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter, subject to Section 13.9, in addition to any other remedy
to which Symbid be entitled, at law or in equity. Except as expressly provided
herein, the rights, obligations and remedies created by this Agreement are
cumulative and are in addition to any other rights, obligations or remedies
otherwise available at law or in equity, and nothing herein will be considered
an election of remedies.





--------------------------------------------------------------------------------










13.14

Submission to Jurisdiction; Process Agent; No Jury Trial.




(a)

Each party to the Agreement hereby submits to the jurisdiction of any state or
federal court sitting in the State of New York in any action arising out of or
relating to this Agreement and agrees that all claims in respect of the action
may be heard and determined in any such court. Each party to the Agreement also
agrees not to bring any action arising out of or relating to this Agreement in
any other court. Each party to the Agreement agrees that a final judgment in any
action so brought will be conclusive and may be enforced by action on the
judgment or in any other manner provided at law or in equity. Each party to the
Agreement waives any defense of inconvenient forum to the maintenance of any
action so brought and waives any bond, surety or other security that might be
required of any other party with respect thereto.




(b)

EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL OF
ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS AMONG THEM
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this waiver is
intended to be all encompassing of any and all actions that may be filed in any
court and that relate to the subject matter of the transactions, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party to the Agreement hereby acknowledges that this
waiver is a material inducement to enter into a business relationship and that
they will continue to rely on the waiver in their related future dealings. Each
party to the Agreement further represents and warrants that it has reviewed this
waiver with its legal counsel, and that each knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the event of commencement of
any action, this Agreement may be filed as a written consent to trial by a
court.




13.15

Construction.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.”  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.




[Signature page follows this page.]








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Split-Off
Agreement as of the day and year first above written.




SYMBID CORP.







By: /s/ Noah Levinson

Name:  Noah Levinson

Title:  President







SYMBID SPLIT CORP.







By: /s/ Holli Morris

Name:  Holli Morris

Title:  President







BUYER:







/s/ Holli Morris

HOLLI MORRIS

















--------------------------------------------------------------------------------







EXHIBIT A







Buyer

Purchase Price Security

Number

Holli Morris

Common Stock

187,500,000













* Reflects the 25-for-1 forward stock split of the common stock of Seller, in
the form of a dividend, effected on September 19, 2013.















